McCLELLAN, J.
(dissenting). — The trial court refused the general affirmative charges, requested by the defendant (appellant), as to counts 2 and 3. Under the evidence shown by the bill of exceptions, it is my opinion that the trial court did not err in that action. Accordingly, I cannot concur in the view prevailing with the majority.
The second count attributes the injury to a defective apparatus for hooking up cores. The third count attributes the injury to the superintendent (Samples) for that he “negligently allowed pins which held the *137cores in the shacks to be made weak and brittle.” The fact of injury and the relationship of master and servant was shown without dispute. The superintendency of Samples in the premises was supported by tendencies in the evidence. If I understand the effect of the majority opinion, it is, that there was no evidence of defective apparatus, in the particular that a pin, constituting a part thereof, was insufficient or inefficient for the purpose; and, also, that there was no evidence that the superintendent was negligent in that he allowed the pins ivhich held the cores to be made weak and brittle.
I have carefully read the bill of exceptions; and it is clear to me that there is evidence tending to support the counts in the respects the contrary is ruled here.
In view of the retrial likely to occur, it is not necessary or desirable that a discussion of the evidence be now undertaken by me.
In my opinion Patton v. T. & P. R. Co., 179 U. S. 658, 21 Sup. Ct. 275, 45 L. Ed. 361, is without any application to this case. The doctrine of that case was announced and applied in Tinney v. C. of Ga. Ry. Co., 129 Ala. 523, 30 South. 623; and Miller-Brent Co. v. Douglas, 167 Ala. 289, 52 South. 414, among others. There being evidence, and reasonable inference therefrom, supporting the material averments of the counts, there could be no uncertainty within the doctrine of the Patton, Tinney or Douglas Gases. If, as the majority hold, there was no evidence Avhatever to support material averments of the counts, then the plaintiff was due to fail for want of evidence to carry the burden assumed by Mm.